Citation Nr: 0840025	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  95-38 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than September 21, 
1994, for the grant of an award of special monthly 
compensation (SMC) for loss of use of a creative organ, to 
include on the basis of whether a February 1981 rating 
decision denying service connection for loss of use of a 
creative organ contained clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The veteran served on active duty from November 1964 to July 
1965.

This matter comes back before the Board of Veterans' Appeals 
(Board) on Remand from the United States Court of Appeals for 
Veterans Claims regarding a Board decision rendered in 
October 30, 2006.  This matter was originally on appeal from 
a February 1995 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


FINDINGS OF FACT

1.  In an unappealed decision dated in February 1981, the RO 
denied service connection for loss of use of a creative 
organ.

2.  The effective date for the grant of service connection 
for impotence is September 21, 1994; the grant of SMC for 
loss of use of a creative organ was premised on the grant of 
service connection for impotence.

3.  The veteran has not alleged an error of fact or law in 
the February 1981 rating decision that compels the 
conclusion, to which reasonable minds could not differ, that 
the results would have been manifestly different but for the 
error.


CONCLUSIONS OF LAW

1.  The February 1981 RO rating decision that denied service 
connection for loss of use of a creative organ is final.  
38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1980).  

2.  The criteria for an effective date earlier than September 
21, 1994, for the grant of SMC for loss of use of a creative 
organ, have not been met.  38 U.S.C.A. §§ 5110, 1114(k) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.400, 3.350(a) (2007).

3. The February 1981 RO rating decision that denied service 
connection for loss of use of a creative organ was not 
clearly and unmistakably erroneous.  38 C.F.R. § 3.105 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The Board may 
proceed with the issues on appeal at this time without 
reviewing the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. 
§§ 3.102, 3.159.  The United States Court of Appeals for 
Veterans Claims (Court) has held that, in a case where the 
law is dispositive of the claim, the claim should be denied 
for lack of legal merit under the law.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).  The Court has also held that the 
VCAA has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
in the matter.  See Manning v. Principi, 16 Vet. App. 534, 
542 (2002).

The Board finds that general due process concerns have been 
satisfied in connection with this appeal. See 38 C.F.R. § 
3.103 (2007). The appellant engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony regarding his claim. 
  
II.	Historical Background

On January 29, 1981, the veteran filed a claim for service 
connection for "loss of use of a healthy sex life."  The 
veteran asserted that his erectile dysfunction was due to his 
service-connected myelitis and indicated that he had 
discussed the problem with a physician at an August 1968 Army 
hospital examination who had made some suggestions to 
increase his enjoyment.  The veteran added that he was 
fertile and that he had five children, but asserted that he 
was impotent.

In February 1981, the RO denied the veteran's claim, 
determining that the loss of use of a creative organ was 
"not shown either medically or factually" and noting that 
the veteran had five children born since 1969, including a 
child born in December 1978.  The veteran's sixth child was 
born two days after the RO's letter notifying him of the 
decision.  

At a July 1993 VA examination, the veteran again complained 
of problems with sexual intimacy and loss of feeling in his 
penis with some impairment of function. On that examination 
report, the examiner noted that the veteran had a significant 
right testicular atrophy and diagnosed sexual dysfunction due 
to service-connected transverse myelitis.

A September 1993 rating decision awarded the veteran a rating 
of total disability based on individual unemployability 
resulting from his service-connected disabilities (TDIU).  
The effective date of the TDIU rating was June 15, 1993, 
which the RO indicated was the date identified by the veteran 
in a July 6, 1993, statement as the date on which he 
discontinued employment.

On September 21, 1994, the veteran filed a claim for 
entitlement to service connection for sexual problems.  In 
December 1994, a VA examiner diagnosed the veteran with 
organic impotence as secondary to transverse myelitis.  

By a February 1995 rating decision, issued in March 1995, the 
RO granted service connection for impotence, awarded SMC 
based upon loss of use of a creative organ, and assigned an 
effective date of September 21, 1994, the date of the claim.

In June 1995, the veteran filed a notice of disagreement 
challenging the effective date of his grant of service 
connection for impotence and the effective date of his SMC 
award.  In July 1995, he submitted additional supporting 
evidence, to include an August 1968 hospitalization record 
from Valley Forge General Hospital that reflected his 
complaint of "difficulty in achieving and maintaining an 
erection and the inability to have an ejaculation while 
having intercourse."  Such record contained a diagnosis of 
"[t]ransverse myelitis, etiology undetermined, with 
resultant paraparesis, neurogenic bladder[,] and fecal 
incontinence and impotence," as well as a recommendation 
that the veteran be removed from TDRL status and permanently 
retired from the military.

In March 1996, the Board found that the veteran had set forth 
allegations tantamount to a claim of CUE in the February 1981 
rating decision and remanded the case to allow the RO the 
opportunity to consider the CUE claim in the first instance.

In a November 1999 decision, the Board found that a February 
1981 decision which denied service connection for loss of use 
of a creative organ did not contain CUE and that the criteria 
for an earlier effective date for both service connection for 
impotence and SMC based upon loss of use of a creative organ 
had not been met.

The veteran appealed this denial to the United States Court 
of Appeals for Veterans Claims (Court).  In July 2001, the 
Court granted a joint motion for remand (JMR) filed by the 
veteran's representative and by the Secretary of Veterans 
Affairs, vacated the Board's November 1999 decision, and 
remanded the case to the Board.

In a March 2002 decision, the Board denied the veteran's 
claim of entitlement to an effective date earlier than 
September 21, 1994, for the grant of service connection for 
impotence and an award of SMC for loss of use of a creative 
organ, to include on the basis of whether a February 1981 
rating decision contained CUE.  

The veteran also appealed this decision, and, in a March 2005 
memorandum decision, the Court vacated the portions of the 
March 2002 Board decision denying an effective date prior to 
September 21, 1994, for the award of SMC for the loss of a 
creative organ and determining that CUE did not exist in the 
February 1981 rating decision.  The March 2005 memorandum 
decision observed that the veteran advanced no arguments to 
support an appeal of the Board's denial of an earlier 
effective date for his service-connected impotence and, as 
such, the Court concluded that the veteran had abandoned that 
issue on appeal.  

Thereafter, in September 2005, the Board remanded the issue 
of entitlement to an effective date earlier than September 
21, 1994, for the grant of an award of SMC for loss of use of 
a creative organ, to include on the basis of whether a 
February 1981 rating decision denying service connection for 
loss of use of a creative organ contained CUE.

The case was returned to the Board for appellate review.  In 
an October 2006 Decision, the Board again denied the issue of 
entitlement to an effective date earlier than September 21, 
1994, for the grant of an award of SMC for loss of use of a 
creative organ to include on the basis of whether a February 
1981 rating decision contained CUE.

The veteran appealed this denial to the Court.  In April 
2008, the Court granted a joint motion for remand filed by 
the veteran's representative and by the Secretary of Veterans 
Affairs, vacated the Board's October 2006 decision, and 
remanded the case to the Board.  

III.	Earlier Effective Date for SMC
	
The law and regulations state generally that the effective 
date of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later. 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

The Board notes that the July 2001 Joint Motion to Remand 
characterized the August 1968 hospital report as a service 
department record pursuant to 38 C.F.R. § 3.156(c) as it 
involved an examination while the veteran was still on TDRL 
and was given by a Captain in the Medical Corps.  

However, the issue on appeal is not entitlement to an earlier 
effective date for the grant of service connection for 
impotence.  As noted above, the March 2005 memorandum 
decision observed that the veteran advanced no arguments to 
support an appeal of the Board's denial of an earlier 
effective date for his service-connected impotence and, as 
such, the Court concluded that the veteran had abandoned that 
issue on appeal.  
    
SMC is governed by the increased rating provisions, except 
that benefits can be awarded on the basis of retroactive 
compensation benefits.  38 U.S.C.A. § 5110(b)2; 38 C.F.R. § 
3.400(o).  Except as provided in subsections (b) and (c), 
effective dates relating to awards under chapters 30, 31, 32, 
and 35 of that title or chapter 106 shall, to the extent 
feasible, correspond to effective dates relating to awards of 
disability compensation.  38 U.S.C.A. § 5113 (West 2002).

In this case, the predicate service-connected disability, 
upon which special monthly compensation (SMC) was granted, is 
impotence.  See 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  
As discussed above, the issue of entitlement to an effective 
date earlier than September 21, 1994, for the grant of 
service connection for impotence was abandoned, and, thus, 
the effective date of September 21, 1994, for the grant of 
service connection for impotence remains undisturbed.  
Because entitlement to SMC derives from the disability it 
specially compensates, it is a "downstream element" of the 
claim for compensation for impotence, Grantham v. Brown, 114 
F.3d 1156, 1158 (Fed. Cir. 1997), and there is no basis to 
award SMC for a time prior to the date of service connection 
of the disability upon which entitlement to SMC is based.  
See Hazan v. Gober, 10 Vet. App. 511, 520 (1997) (holding 
that there is no entitlement to an increase in compensation, 
by way of an effective date, for time when claimant not 
otherwise entitled to compensation).

As the effective date of the award of SMC for loss of use of 
a creative organ cannot have an effective date prior to the 
date of service connection for impotence, the earliest 
possible effective date for SMC based on anatomical loss or 
loss of use of a creative organ, is September 21, 1994.  See 
38 C.F.R. § 3.400.

IV.	CUE

The veteran has alleged CUE in a February 1981 rating 
decision, wherein the RO denied service connection for loss 
of use of a creative organ.  The veteran did not appeal that 
decision and it became final.  38 U.S.C.A. § 4005(c) (1976); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1980).  The February 1981 
rating decision may be revised only upon a showing that it 
was clearly and unmistakably erroneous.  See 38 U.S.C.A. §§ 
5108, 5109A; 38 C.F.R. §§ 3.104, 3.105, 3.156(a).

A claim of CUE is a collateral attack on an otherwise final 
rating decision by a VA Regional Office.  As such, there is a 
presumption of validity which attaches to that final 
decision, and when such a decision is collaterally attacked, 
the presumption becomes even stronger.  Russell v. Principi, 
3 Vet. App. 310, 313 (1992) (en banc)).  Therefore, the 
appellant, who always bears the burden of persuasion on 
appeals to the Court, bears an "extra-heavy burden" of 
persuasion when the appeal is a collateral attack, in the 
form of a CUE claim, concerning a final decision.  Berger v. 
Brown, 10 Vet.App. 166, 169 (1997).

In order for there to be a valid claim of "clear and 
unmistakable error," there must have been an error in the 
prior adjudication of the claim.  Either the correct facts, 
as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied. The claimant, in short, 
must assert more than a disagreement as to how the facts were 
weighed or evaluated.  Russell, 3 Vet. App. at 313-14.  A 
failure in the duty to assist does not establish CUE.  See 
Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  

A "clear and unmistakable error" must be the sort of error 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made.  Errors that would not 
have changed the outcome are harmless; by definition, such 
errors do not give rise to the need for revising the previous 
decision.  The words "clear and unmistakable error" are 
self-defining.  They are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made.  A determination that there was a "clear and 
unmistakable error" must be based on the record and the law 
that existed at the time of the prior AOJ or BVA decision.  
Russell, 3 Vet. App. at 313-14.  

Thus, the veteran must argue that either the correct facts 
were not considered by the RO or that applicable laws and 
regulations were not correctly applied in the rating decision 
at issue.  Such a determination must be based on the record 
and the law that existed at the time of that rating decision, 
and the error must be one that, had it not been made, would 
manifestly change the outcome of a prior decision   

In its February 1981 rating decision the RO denied service 
connection for loss of use of a creative organ.  The Board 
notes that the RO did not specifically deny service 
connection for "impotence," service connection for 
"erectile dysfunction," service connection for "sexual 
dysfunction," or service connection for "loss of use of a 
healthy sex life."  The Board also notes that the RO did not 
specifically deny "special monthly compensation" for loss 
of use of a creative organ.  

As noted above, the veteran filed a claim for service 
connection for loss of use of a healthy sex life" in January 
1981.  The veteran asserted that his erectile dysfunction was 
due to his service-connected myelitis and indicated that he 
had discussed the problem with a physician at an August 1968 
Army hospital examination who had made some suggestions to 
increase his enjoyment.  The veteran added that he was 
fertile and that he had five children, but asserted that he 
was impotent.

Thus, the Board interprets the RO's denial of service 
connection for loss of use of a creative organ as denial of a 
claim for service connection for erectile dysfunction, 
service connection for impotence, and service connection for 
sexual dysfunction.  See DeShotel v. Nicholson, 457 F.3d 1258 
(Fed. Cir. 2006) (where an RO renders a decision on a 
veteran's claim for benefits but fails to address one of the 
claims, that decision is final as to all claims).  Thus, to 
the extent that the veteran raised claims for service 
connection for erectile dysfunction, impotence, sexual 
dysfunction, these claims were denied in February 1981. 

At the time of the February 1981 decision, the law provided 
that service connection could be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by active duty.  38 U.S.C. §§ 310, 331 (1980); 38 C.F.R. § 
3.303 (1981).

In denying the veteran's claim for service connection, the RO 
determined that loss of use of a creative organ was "not 
shown either medically or factually."  The RO observed that 
the veteran had five children born since 1969, including a 
child born in December 1978.

In asserting that the RO's February 1981 decision was 
erroneous, the veteran contends that the RO erroneously 
equated sterility with impotence, that the RO ignored the 
atrophy of the veteran's right testicle, and that the RO 
failed in its duty to assist the veteran develop his claim.  

With respect to the veteran's contention that the RO 
erroneously equated sterility with impotence, according to 
STEDMAN'S MEDICAL DICTIONARY (27th ed. 2000), impotence is 
defined as the inability of the male to achieve and/or 
maintain penile erection and thus engage in copulation.  In 
addition, copulation, coitus, and sexual intercourse are 
synonymous and are defined as sexual union between male and 
female.  Thus, in plain terms, impotence is the inability to 
achieve and/or maintain penile erection and thus engage in 
sexual intercourse.  

The Board finds that the RO's statement that the veteran was 
able to father children was a way of stating that the veteran 
was able to have sexual intercourse with his wife at least 
six times from 1969 to 1978, that his testicles were 
functioning and that based on this alone, it could be 
determined that the veteran did not possess an inability to 
achieve and/or maintain an erection.

To the extent that the veteran's contentions can be construed 
that the correct facts, as they were known at the time, were 
not before the adjudicator, there is no question that the 
1968 Valley Forge General Hospital examination report, which 
contained a diagnosis of impotence, was not of record.     

However, as noted above, the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made.  In this case, 
the Board concludes that based on the evidence of record in 
February 1981, it is not undebatable that, had the 1968 
Valley Forge General Hospital examination report been 
considered, service connection for loss of use of a creative 
organ would have been granted.

The August 1965 VA examination had revealed the veteran's 
genitalia to be normal and later examinations of record at 
the time of the 1981 decision had not revealed contrary 
evidence in this respect.  Specifically, as set forth 
previously, January 1966 and March 1967 VA examination 
reports show no complaints of, or any clinical findings with 
regard to, sexual dysfunction.  

The August 1968 Army hospital examination report, which was 
not of record, but had it been considered, showed that the 
veteran reported difficulty in achieving and maintaining an 
erection and the inability to have an ejaculation while 
having intercourse; however, examination of the genitalia was 
within normal limits.  The examiner diagnosed him with 
transverse myelitis, etiology undetermined, with resultant 
paraparesis, neurogenic bladder, and fecal incontinence and 
impotence.  

While at the March 1971 VA examination, the veteran 
complained of inability to obtain a firm erection and a VA 
neuropsychiatrist diagnosed residuals of transverse myelitis 
manifested by symptoms that included sexual difficulty, a 
special urological examination conducted at the same time 
reflects that the veteran was able to engage in sexual 
intercourse on a regular basis and had sired two children 
since the removal of his catheter.  

Moreover, a 1975 private hospital report noted that the 
veteran's genitourinary system was normal and that he had 
four children and had a history of treatment for transverse 
myelitis in 1965 without any apparent sequelae or 
neurological problems since that time.  At an April 1977 VA 
examination, the veteran reported trouble with impotence, 
explaining that his erections lacked firmness and that he 
could only reach orgasm by being rubbed between the scrotum 
and rectum; however, no physical findings or diagnoses 
pertinent to the veteran's sexual complaints were noted.

As noted above, in April 2008, the Court granted a joint 
motion for remand filed by the veteran's representative and 
by the Secretary of Veterans Affairs, vacated the Board's 
October 2006 decision, and remanded the case to the Board.  
The JMR states that after three decisions, the board has 
never determined whether the veteran's impotence is service 
connected and the Board has never made a determination 
whether impotence is a condition that qualifies as a "loss 
of use of creative organ" that justifies an award of SMC.

As to whether the veteran's impotence is service connected, 
as noted above, by a February 1995 rating decision, issued in 
March 1995, the RO granted service connection for impotence.  
In addition, as the RO also in the February 1995 rating 
decision awarded SMC based upon loss of use of a creative 
organ, the Board finds that impotence is a condition that 
qualifies as a "loss of use of creative organ" that 
justifies an award of SMC. 

The JMR stated that in its March 9, 2005 decision, the Court 
ordered the Board to define the term "loss of use of a 
creative organ" at the time of the 1981 RO decision.  The 
JMR also stated that the Board did not explain, as it was 
ordered by the Court to do, why "loss of use of a creative 
organ due to impotence ... was not also available [as a basis 
for SMC] in 1981."  "Loss of use of a creative organ," at 
the time of the 1981 RO decision, was defined at 38 C.F.R. 
§ 3.350 (a) (1980).

The Board is unaware of a reason why loss of use of a 
creative organ due to impotence would not have been available 
as a basis for SMC in 1981.  However, even assuming for the 
sake of argument that the February 1981 decision could also 
be construed as a denial for SMC, as discussed below in more 
detail, SMC is governed by the increased rating provisions.  
In this particular case, as the predicate service-connected 
disability upon which SMC could have been granted was denied, 
SMC was not available.  

The Board reiterates that the standard for CUE requires that 
any such error compel the conclusion that reasonable minds 
could not differ, and that the result would have been 
manifestly different but for the error.  

In February 1981, the RO considered all of the aforementioned 
evidence, with the exception of the August 1968 
hospitalization examination report, when it evaluated the 
veteran's claim of entitlement to service connection for the 
loss of use of a creative organ.  The RO then weighed such 
evidence to arrive at the conclusion that the veteran was not 
entitled to such benefit.  The conclusion reached by the RO 
in the February 1981 rating decision was reasonably supported 
by the evidence of record at that time and was consistent 
with the laws and regulations then in effect.  The Board 
notes that, while there was evidence of subjective sexual 
complaints, as well as a diagnosis of sexual difficulty, it 
appears that the RO weighed the evidence of record and found 
that the preponderance of the evidence of record demonstrated 
that the veteran had not lost the use of a creative organ.  
Moreover, even considering the August 1968 diagnosis of 
impotence, the RO could have weighed the evidence in a 
similar manner and still determined that the veteran was not 
entitled to service connection for loss of the use of a 
creative organ.  Specifically, there was medical evidence 
dated after August 1968, as set forth above, which supports 
the conclusion arrived at by the RO in its February 1981 
decision.

To the extent that the veteran and his representative may 
disagree with how the facts were weighed or evaluated by the 
RO in reaching its decision in February 1981, the Board 
emphasizes that such disagreement with how the facts were 
weighed is insufficient to constitute CUE.  See Russell, 
supra.  The Board emphasizes that the veteran's remedy at 
that time was to appeal the February 1981 decision to the 
Board.  He did not do so, and the Board may not now reweigh 
the facts as considered in February 1981.

With respect to the veteran's contention that the RO failed 
in its duty to assist the veteran develop his claim, in this 
case not obtaining the August 1968 Army hospital examination 
report, the Board notes that the Court has also held that the 
failure to fulfill the duty to assist does not constitute 
CUE.  See Cook, supra.

The Board recognizes the veteran's meritorious service and 
the contributions he made to his country.  However, for the 
reasons and bases expressed above, the Board concludes that 
there is no basis under the applicable law or regulations for 
awarding an earlier effective date for service connection for 
impotence, and there is no evidence of CUE in the February 
1981 rating decision.


ORDER

Entitlement to an effective date earlier than September 21, 
1994, for the grant of an award of SMC for loss of use of a 
creative organ, to include on the basis of whether a February 
1981 rating decision denying service connection for loss of 
use of a creative organ contained CUE, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


